Name: 2004/117/EC: Commission Decision of 19 January 2004 amending Decisions 92/260/EEC, 93/197/EEC and 97/10/EC as regards the temporary admission and imports into the European Union of registered horses from South Africa (Text with EEA relevance) (notified under document number C(2004) 50)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  health;  tariff policy;  means of agricultural production;  Africa
 Date Published: 2004-02-07

 Avis juridique important|32004D01172004/117/EC: Commission Decision of 19 January 2004 amending Decisions 92/260/EEC, 93/197/EEC and 97/10/EC as regards the temporary admission and imports into the European Union of registered horses from South Africa (Text with EEA relevance) (notified under document number C(2004) 50) Official Journal L 036 , 07/02/2004 P. 0020 - 0033Commission Decisionof 19 January 2004amending Decisions 92/260/EEC, 93/197/EEC and 97/10/EC as regards the temporary admission and imports into the European Union of registered horses from South Africa(notified under document number C(2004) 50)(Text with EEA relevance)(2004/117/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and imports from third countries of equidae(1), and in particular Article 12(2), Article 13(2), Articles 14, 15, 16 and Article 19(i) thereof,Whereas:(1) Commission Decision 92/260/EEC(2) lays down the animal health conditions and veterinary certification for temporary admission of registered horses.(2) Commission Decision 93/197/EEC(3), lays down the animal health conditions and veterinary certification for imports of registered equidae and equidae for breeding and production.(3) Annex I to Commission Decision 97/10/EC of 12 December 1996 amending Council Decision 79/542/EEC and Commission Decisions 92/160/EEC, 92/260/EEC and 93/197/EEC in relation to the temporary admission and imports into the Community of registered horses from South Africa(4) provides for additional guarantees which apply to the regionalisation of South Africa for imports of registered horses into the European Community.(4) Those additional guarantees prohibit the use of vaccination against African horse sickness within the African horse sickness free area. Consequently, the vaccination status of registered horses which have been resident in the African horse sickness free area for more than 24 months can no longer be certified under the current import conditions.(5) In addition it is necessary to make the transportation of registered horses into the free area subject to authorisation in cases where such horses have not been vaccinated or where for veterinary reasons such vaccination was not carried out in compliance with all instructions of the manufacturer.(6) It is necessary to adapt the additional guarantees for the regionalisation of South Africa for imports into the Community of registered horses in the light of the animal health situation in that country, and to reflect these modifications in the animal health conditions and veterinary certification applicable to such importation.(7) Decisions 92/260/EEC, 93/197/EEC and 97/10/EC should therefore be amended accordingly.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1In Annex II to Decision 92/260/EEC the animal health certificate F is replaced by the text in Annex I to this Decision.Article 2In Annex II to Decision 93/197/EEC the animal health certificate F is replaced by the text in Annex II to this Decision.Article 3Annex I to Decision 97/10/EC is amended in accordance with Annex III to this Decision.Article 4This Decision is addressed to the Member States.Done at Brussels, 19 January 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 42. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ L 130, 15.5.1992, p. 67. Decision as last amended by Decision 2003/541/EC (OJ L 185, 24.7.2003, p. 41).(3) OJ L 86, 6.4.1993, p. 16. Decision as last amended by Decision 2003/541/EC.(4) OJ L 3, 7.1.1997, p. 9. Decision as last amended by Decision 2003/541/EC.ANNEX I>PIC FILE= "L_2004036EN.002202.TIF">>PIC FILE= "L_2004036EN.002301.TIF">>PIC FILE= "L_2004036EN.002401.TIF">>PIC FILE= "L_2004036EN.002501.TIF">>PIC FILE= "L_2004036EN.002601.TIF">>PIC FILE= "L_2004036EN.002701.TIF">ANNEX II>PIC FILE= "L_2004036EN.002802.TIF">>PIC FILE= "L_2004036EN.002901.TIF">>PIC FILE= "L_2004036EN.003001.TIF">>PIC FILE= "L_2004036EN.003101.TIF">>PIC FILE= "L_2004036EN.003201.TIF">ANNEX IIIAnnex I to Decision 97/10/EC is amended as follows:1. Point 5.5.1.4 is replaced by the following:"5.5.1.4. The certificate must state that the horse:- was clinically examined within 48 hours of dispatch and showed no clinical signs of disease, and- has not been in contact during the past 15 days (as far as can be ascertained) with other equidae suffering from an infectious or contagious disease, and- does not originate from an area where veterinary restrictions pertaining to diseases communicable to equidae are in force and does not come from a holding under veterinary restrictions, and- does not come from a holding where there has been a case of African horse sickness during the past 60 days, and- if the horse originates from an area outside the surveillance zone, it was(i) either vaccinated against African horse sickness by a veterinarian using a registered polyvalent African horse sickness vaccine as prescribed by the vaccine manufacturer at least 60 days, and not more than 24 months, prior to entering the free area, or(ii) the horse was imported from the territory of a country or the part of the territory regionalised in accordance with Article 13(2) of Directive 90/426/EEC, considered in accordance with Community legislation as not infected with African horse sickness and was airfreighted under vector-protected conditions from the airport in Johannesburg to the African horse sickness free area."2. In point 5.5.1 the following point is added:"5.5.1.5. By way of derogation from the provisions in point 5.5.1.4, fifth indent, the competent authorities may in exceptional cases, as defined in national or local legislation of the exporting country, specifically authorise the transport of a registered horse from the infected, protection or surveillance zone into the free area under the following conditions:- the horse is transported directly to the quarantine station approved for that purpose in the free area,- the transport is carried out under vector-protected conditions taking into account risk-mitigating factors such as the vector-free season or daytime, application of repellents, coverage of the animal and forced ventilation on the means of transport,- the horse is isolated in the vector-protected quarantine station for at least 40 days,- during the isolation period the horse is subjected to tests for African horse sickness carried out in accordance with Annex D to Directive 90/426/EEC on two occasions, carried out on samples of blood taken with an interval of between 21 and 30 days, the second of which was taken within 10 days of release from the quarantine station, either with negative result, if the horse was not vaccinated or without increase in antibody level if the horse was vaccinated previously."